 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   CARIDAD GADIA,                                 Case No. CV 19-3615 PA (SSx)
12                        Plaintiff,                JUDGMENT OF DISMISSAL
13
            v.
14
     NATIONAL CITY BANK, FAY
15   SERVICING, LLC, PNC BANK, N.A.,
     DIPLOMAT PROPERTY MANAGER,
16   LLC, and DOES 1-100,
17
                          Defendants.
18
19          In accordance with the Court’s May 17, 2019 Minute Order dismissing the First
20   Amended Complaint filed by plaintiff Caridad Gadia (“Plaintiff”), and the Court’s June 5,
21   2019 Minute Order dismissing this action for lack of subject matter jurisdiction, it is
22   HEREBY ORDERED, ADJUDGED, AND DECREED that the action filed by Plaintiff is
23   dismissed without prejudice.
24
25   DATED: June 5, 2019
26                                                    ___________________________________
                                                                 Percy Anderson
27                                                      UNITED STATES DISTRICT JUDGE

28
